Citation Nr: 1230198	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to total disability benefits due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to June 1972.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, among other things, denied the Veteran's claims for service connection for allergies and TDIU.  The Veteran disagreed and perfected an appeal.

In decisions dated February and July 2011, the Board remanded the Veteran's claims for further development.

The Veteran has claimed entitlement to service connection for Parkinson's disease, residuals of a right ankle injury and residuals of a right shoulder injury, and he claims that clear and unmistakable error was made when VA denied his claims for service connection for right ear hearing loss, esophageal reflux and a back condition.  See statements of the Veteran dated in July 2011 and November 2011.  None of those issues has been adjudicated by the Agency of Original Jurisdiction (AOJ), and, therefore, the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's induction examination does not identify prior existence of allergic rhinitis or allergies.

2.  The Veteran was treated for allergies and diagnosed with allergic rhinitis during active duty service.

3.  The Veteran has a current diagnosis of allergic rhinitis.


CONCLUSION OF LAW

Entitlement to service connection for allergic rhinitis is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for allergic rhinitis.  The Board will first discuss preliminary matters and then render a decision on the issues on appeal.

Compliance with remand instructions is neither optional nor discretionary and where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded the Veteran's claim in February 2011 and, relative to the issue on appeal, directed VA to provide the Veteran a medical examination that determined whether the Veteran currently had allergies and if so, to also provide an opinion whether it was at least as likely as not that those allergies were related to service.  The July 2011 remand directed the Veteran to resubmit evidence showing additional treatment for his allergies and once VA had associated those records with the Veteran's VA claims folder, VA was directed to provide the folder to the examiner who provided a March 2011 examination for determination whether the new records changed the opinions provided in a March 2011 examination report.

As noted, the Veteran was provided a medical examination in March 2011 and the examiner who diagnosed the Veteran with allergic rhinitis and who provided an opinion that the Veteran's allergic rhinitis pre-existed service and was not aggravated during service beyond the normal course of the disorder.  The record also includes records submitted by the Veteran that shows he received injection therapy for his allergies from November 2001 through December 2005.  Therefore, the Board finds that VA has substantially complied with both Board remands.  Dyment v. West, 13 Vet. App. 141 (1999).  In addition, as the Board grants the Veteran's claim, any failure of VA to substantially comply with the terms of the February and July 2011 remands is rendered moot and does not prejudice the Veteran as to his claim for an allergic rhinitis disability.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The record includes an August 2004 letter from the RO which informed the Veteran how to substantiate a claim for service connection.  By way of a March 2006 letter, the Veteran was informed how VA determines a disability rating and an effective date in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Veteran was informed that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and that if a medical examination were necessary to adjudicate his claim, an examination would be provided.  The Veteran's claim was adjudicated subsequent to the notice.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has not contended that he has not received proper notice.

The Board observes that the RO has obtained the Veteran's service medical records, VA treatment records and private records identified by the Veteran.  The Veteran has also been provided with a VA medical examination pertaining to his service connection claim.  The Board finds that the record includes sufficient detail and rationale to allow adjudication of the Veteran's service connection claim.  38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran indicated he desired to have a hearing before a Veterans Law Judge in his June 2005 notice of disagreement and in the December 2005 VA Form-9 substantive appeal.  The Veteran then stated that he did not wish to have a hearing in a December 2010 submission.  Thus, the Board finds that adjudication of the Veteran's claim is appropriate as the record shows that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  As above, because the Board grants the Veteran's claim, the Board finds that the Veteran is not prejudiced by any lack of notice or development in this case.  Therefore, the Board will proceed to a decision on the claim.

The Veteran seeks service connection for allergies, diagnosed as allergic rhinitis.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The March 2011 VA examiner diagnosed the Veteran with allergic rhinitis, and a review of the Veteran's service treatment records shows that he was treated for allergies and was diagnosed with rhinitis during service.  Thus, Shedden elements (1) and (2) are satisfied.  The crux of this issue lies in Shedden element (3).

In essence, the March 2011 VA examiner noted that the Veteran's service treatment records included an entry which reported that the Veteran reported to Navy medical personnel that he had "nasal congestion since childhood," and the examiner noted that the Veteran remembered during the March 2011 examination that he had "some minor rhinitis symptoms during childhood."  Based on that information, the examiner determined that the Veteran's allergic rhinitis pre-existed his active duty service and that a review of the record did not show that the allergic rhinitis was worsened beyond its natural progression during the Veteran's active duty service as the Veteran no longer takes allergy injections, denies recurrent otitis or upper respiratory infections since service, and takes Flonase to alleviate nasal congestion, which was his pre-military baseline.  The RO denied service connection on this basis.

The controlling statute and regulation provide that a veteran "shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  In this case, the Veteran's March 4, 1953, entrance physical examination and report of medical history did not note allergies or allergic rhinitis.  The report of medical history shows that the Veteran reported having no problems with sinusitis or hay fever, but he reported yes to "frequent colds."  The medical examiner wrote "occasional colds" on the medical history report form.  The physical examination results show "normal" sinuses and a normal physical profile.  Thus, with regard to the claimed allergies and allergic rhinitis, the Veteran is presumed to have been sound upon his entrance into active duty and the evidence needed to rebut that presumption must be clear and unmistakable.

The evidentiary standard of "clear and unmistakable" is substantial.  Moreover, when no preexisting condition is noted upon entry into service, not only is the veteran presumed to have been sound upon entry, but upon such a showing the burden falls on VA to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. 

In this case, the VA examiner noted the medical reports during service wherein the Veteran was reported to have stated that he had prior rhinitis symptoms.  Specifically, a September 1957 report by Dr. M.B., LT Navy Medical Corps, states that the Veteran was referred for an evaluation of "recurrent nasal congestion since childhood, worse the past two years since in California."  In addition, the VA examiner reported in March 2011 that the Veteran said he could not recall when he experienced the onset of allergy symptoms, but remembered that he had "some minor rhinitis symptoms during childhood but cannot remember specifics."  There is no other relevant evidence in the record that tends to prove that the Veteran's allergic rhinitis condition preexisted service and no other evidence was relied upon by the March 2011 VA examiner.

The facts stated above are similar to those presented in Miller v. West, 11 Vet. App. 345 (1998).  In Miller, the Court found that reports of a psychiatric condition that were conclusory, even when written by a medical professional, and were "without a factual predicate in the record [do] not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  See Miller at page 348.  In this case, the evidence for preexistence of allergic rhinitis are the Veteran's statements that as a child he had "recurrent nasal congestion,"  "occasional colds," and "minor rhinitis type symptoms" to rebut the presumption of soundness.  The March 2011 VA examiner, however, does not reference any medical diagnosis made during the Veteran's childhood, or make any reference to medical treatment provided during childhood and does not refer to medical evidence such as records of treatment or diagnosis of allergies or allergic rhinitis during the Veteran's childhood.  The examiner accepted the statements and concluded that the "recurrent nasal congestion,"  "occasional colds," and "minor rhinitis type symptoms" reported by the Veteran after his entry into service is evidence that his allergic condition preexisted service.  As inferred above, the question whether the evidence is clear and unmistakable is a legal one that is outside the scope of the examiner's realm and the Board is not bound by the examiner's determination that the Veteran's allergies preexisted his active duty service. 

A lay witness can be competent to describe physical symptoms experienced or observed by the lay witness.  See, for example, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 38 C.F.R. § 3.159(a)(2).  Moreover, lay testimony can provide descriptions of symptoms that support a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, the Veteran's statements comprise competent evidence of nasal congestion and colds that he experienced during childhood.  The medical diagnosis of those symptoms as being allergic rhinitis requires the expertise of a medical professional who has the experience, training and education to make such a conclusion, and the Board observes that the VA examiner has that experience, training and education.  The probative value of a medical professional's statement, however, is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In this case, the VA examiner essentially concluded that the Veteran's allergic rhinitis preexisted service based on statements made by the Veteran, both to her and to the Navy medical provider.  The conclusion, however, is not supported by any rationale, or explanation of how the "occasional colds" or "nasal congestion" the Veteran experienced during childhood are necessarily symptoms of allergic rhinitis.  The Court's holding in Miller v. West, 11 Vet. App. 345 (1998), is instructive.  Without the examiner's explanation of why the Veteran's statements clearly and unmistakably lead to the conclusion that he had allergic rhinitis as a child, the examiner's conclusion that the Veteran's allergic rhinitis preexisted service is insufficient to overcome the presumption of soundness.  Accordingly, the Board finds that the March 2011 VA examiner's conclusion does not rise to clear and unmistakable evidence that is sufficient to rebut the presumption of soundness established in the record.

The Board has also considered that in Doran v. Brown, 6 Vet. App. 283 (1994), the Court held that a veteran's statement acknowledging preexisting conditions can be enough to rebut the presumption of soundness.  The Board notes that in Doran, the Veteran's enlistment physical and other service treatment records were found to have been destroyed in a fire at the National Personnel Records Center in 1973.  The veteran in Doran also admitted to having had specific psychological problems prior to service in two separate clinical evaluations.  In contrast, in this case, the evidence includes the enlistment physical which clearly does not indicate allergies or allergic rhinitis, and the Veteran did not state unequivocally that he had rhinitis or allergies as a child, but merely that he had symptoms of occasional colds and nasal congestion as a child.  The Board finds that this Veteran's statements are distinguishable from those addressed by the Court in Doran and that Doran is not controlling in this case.  

With regard to Shedden element (3), the Veteran's report that he experienced allergy symptoms during and since service, in addition to the newly submitted evidence that shows he was treated from 2001 through 2004 for allergies and continues to receive medications for allergy treatment, is sufficient to establish that the allergies he experienced during service are related to the allergies he currently experiences.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) [a claimant may demonstrate the third element of service connection by demonstrating continuity of symptomatology].  While the VA examiner found that there was no aggravation in service because the Veteran denied recurrent otitis or upper respiratory infections, which he experienced in service, since military time, the Veteran stated in July 2011 that he never denied having recurrent otitis or upper respiratory infections since military service.  In this case, the Veteran has submitted evidence that shows he was treated for the same symptoms during the pendency of the claim as he had during service and thereafter.  The Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For those reasons, the Board finds that element (3) is also satisfied and that service connection is warranted.


ORDER

Entitlement to service connection for allergic rhinitis is granted.



REMAND

Reasons for remand

The Veteran has generally contended that he is unable to follow gainful employment because of his service-connected disabilities.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2011).

The Veteran is service-connected for right total knee replacement, currently evaluated as 30 percent disabling; left total knee replacement, currently evaluated as 30 percent disabling; asbestosis, currently evaluated as 30 percent disabling; left ear hearing loss currently evaluated as noncompensable. As discussed above, he is also service-connected for allergic rhinitis, however, there has as yet been no evaluation of the disability.  The Veteran has had a combined evaluation of 70 percent effective August 28, 2007, without consideration of the allergic rhinitis disability.  

A VA examiner noted in an April 2004 report, prior to the Veteran's left knee total replacement, that "[I]n my opinion, as a result of right and left knee pain and decreased mobility as well as significant exacerbation of pain when on his feet for any period of time, as well as the need for analgesic medications, make him unemployable."  However, it is unclear whether he is unemployable from all substantially gainful employment consistent with his education, vocational training and work experience.  

The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011). 

In view of the foregoing, the Board is of the opinion that the evidence of record may not accurately reflect the current nature and severity of the Veteran's service-connected disabilities and do not address with particularity whether they prevent him from obtaining and/or maintaining substantially gainful employment. Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ensure that all VA treatment records pertaining to the Veteran that are not already of record are included in the Veteran's VA claims folder.  

2.  Contact the Veteran in writing and request that he identify all non-VA treatment providers for his service-connected bilateral knee, asbestosis, hearing loss and allergy disabilities, or providers of any assistance he has received to obtain employment.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above steps are complete, provide the Veteran with a medical examination by an appropriate VA examiner(s) who should review the Veteran's VA claims folder and this remand.  The examiner should indicate in the examination report that the claims folder has been reviewed.

The examiner(s) should describe the nature and extent of the Veteran's service-connected right and left knee, asbestosis, hearing loss and allergy disabilities.  

The examiner should also express an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities and medication taken therefore, either singly or in combination, render him unable to obtain and/or maintain substantially gainful employment, taking into consideration his past work experience, vocational training, and education but not his age or nonservice-connected disabilities.  A complete rationale for any opinion expressed must be provided.  

4.  Ensure the completion of the foregoing and conduct any other development deemed to be appropriate, and then readjudicate the Veteran's claim.  [Note: the TDIU issue is inextricably intertwined with the issues that were referred to the RO in the Introduction as the outcome of those issues may affect the TDIU issue.]  If the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


